Citation Nr: 1137545	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  04-38 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic post-operative left first metatarsophalangeal joint disorder (and consideration of compensation under 38 U.S.C.A. § 1151).

2.  Entitlement to service connection for a chronic right wrist disorder, to include nerve compression and carpal tunnel syndrome.

3.  Entitlement to service connection for a chronic left wrist disorder, to include nerve compression and carpal tunnel syndrome.

4.  Entitlement to specially adapted housing.

5.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Togus, Maine, Regional Office (RO) which, in pertinent part, denied the Veteran entitlement to specially adapted housing and a special home adaptation grant.  In March 2004, the Veteran submitted a notice of disagreement (NOD).  In October 2004, the Detroit, Michigan, RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  In November 2004, the Veteran's substantive appeal (VA Form 9) to the Board was filed which indicated that he wanted a hearing at the RO before a Veterans Law Judge from a traveling section of the Board.  Thereafter, the Veteran withdrew his hearing request and opted to appear at a hearing before a Decision Review Officer of the RO which was held in February 2005.  A transcript of this hearing is associated with the claims folder.  

In September 2005, the RO denied service connection for a right wrist disorder to include nerve compression and carpal tunnel syndrome, a left wrist disorder to include nerve compression and carpal tunnel syndrome, and a post-operative left first metatarsophalangeal joint disorder.  In November 2005, the Veteran submitted an NOD with the September 2005 rating decision.

In a May 2007 Remand, the Board recognized that the Veteran submitted a timely NOD with the denial of service connection for a bilateral wrist disorder and left first metatarsophalangeal joint disorder.  Accordingly, the Board found that the Veteran was entitled to the issuance of an SOC on these issues and remanded the claims to the RO for such action in accordance with Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Board further found that these issues were inextricably intertwined with the issues of the Veteran's entitlement to specially adapted housing and a special home adaptation grant given that such determinations require an accurate assessment of the functional impairment, if any, of the Veteran's extremities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board deferred adjudication of the housing issues.

On Remand, the RO issued an SOC in April 2011 on the issues of entitlement to service connection for chronic right and left wrist disorders, to include nerve compression and carpal tunnel syndrome and entitlement to service connection for a chronic post-operative left first metatarsophalangeal joint disorder (which included consideration of compensation under 38 U.S.C.A. § 1151).  The Veteran filed a substantive appeal on these issues in May 2011.  

In a November 2005 statement, the Veteran indicated that he wanted consideration of compensation for bilateral "elbow pain and related tendinitis" as secondary to his service connected low back disability.  In a May 2007 Remand, the Board instructed the RO to address the matter of service connection for a chronic left elbow disorder in the first instance as it was raised by the record but not yet adjudicated; this was never accomplished.  In sum, the issue of entitlement to service connection for a bilateral elbow disability as secondary to a service-connected low back disability is referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Chronic Post-Operative Left First Metatarsophalangeal Joint Disorder 

The Veteran contends that VA was negligent in furnishing surgical treatment on his left first metatarsophalangeal joint on July 18, 2003.  VA treatment records show the Veteran underwent a Valente/Valenti bunionectomy of the left metatarsophalangeal joint with removal of inflammatory bone formation by VA physician Dr. P.H. on July 18, 2003.  There are several medical opinions of record.  A March 2004 report by Dr. N.L. indicated he reviewed x-rays of the Veteran's left foot that revealed a "rather generous wedge" of bone resected from the first metatarsal phalangeal joint with almost complete obliteration of the joint space.  A December 2004 private treatment report by Dr. F.L. noted that the Veteran's left great toe was a "real big problem" secondary "to the overzealous resection of the metatarsal phalangeal joint" by the VA physician.  In a January 2005 letter, Dr. M.R. maintained that Dr. P.H. "unnecessarily obliterated 90% of [the] joint" by removing it as identified by Dr. L., an orthopedic surgeon, which left the Veteran with post-operative pain and mostly removed joint matter.  In a January 2005 letter, Dr. A.M. contended that he would not have performed a "Keller type" bunionectomy on an individual as young as the Veteran as it was a total joint destructive process and left no alternative other than further surgical intervention and problems in the future with associated arthritic changes.  In an addendum, Dr. A.M. indicated that he reviewed preoperative radiographs that revealed "very, very minor arthritic changes" and postoperative radiographs that revealed "a horribly, very severe, aggressive resection of the dorsal aspect of the [first] metatarsal head such as a stone type of procedure."  Dr. A.M. maintained that he did not see any indications for such a procedure in comparison to the preoperative radiographs.  

The RO requested a medical opinion on the claim.  In a February 2011 VA report, Dr. L.A. indicated that he reviewed the claims file but maintained that the opinion requested would require an expert to consider if the procedure done in 2003 was at that time the most appropriate procedure among several choices.  Dr. L.A. observed that there was a discussion of the procedure and alternatives and the procedure (Valente) was selected by the surgeon based upon a consideration of the factors involved.  Dr. L.A. noted that the surgery appeared to have been done with appropriate competence and there was noted a statement that the result was as expected.  Dr. L.A. acknowledged that at dispute were the opinions provided by the other surgeons toward the appropriateness of the "initial" surgery and that it did appear that the joint involved was and continued to be problematic.  Dr. L.A. maintained, however, that there did not appear to be gross negligence for the actual procedure in 2003 and the result was appropriate healing.  Also, the Veteran was counseled that the procedure might not be corrective permanently and future surgery might be required.  Dr. L.A. concluded that it appeared that the surgeon made the decision to choose a specific surgery based upon his own best judgment but to provide an expert opinion toward which procedure should have been done was outside his area of competence and expertise.  

Accordingly, the RO requested another opinion.  A March 2011 VA examination report notes that Dr. P.G. was the "examining provider" and M.K., a nurse practitioner, was the author.  It was noted that the claims file was reviewed and that it was less likely as not that there was additional disability to the left first metatarsal phalangeal joint caused by VA medical treatment.  The rationale provided was that the Veteran's record of treatment did not indicate any departure from accepted levels of medical care or the performance of professional duties expected of a reasonable health care provider.  After the VA surgery there was no additional disability compared to the baseline condition of the left first metatarsal phalangeal joint prior to the VA 2003 surgery.  It was concluded that there was no fault on the part of the VA in furnishing the treatment, or an event not reasonably foreseeable.   

Section 1151 provides for payment of compensation to a veteran who has incurred an additional disability or aggravation of an existing disability as the result of VA hospital care, medical or surgical treatment, examination, or vocational rehabilitation and not the result of willful misconduct by the veteran.  38 U.S.C.A. § 1151 (West 2002).  The evidence must show that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA that resulted in the additional disability, or that the disability was proximately caused by an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2002); 38 C.F.R. § 3.361 (2010).  

The Board finds that none of the above opinions are adequate to decide the claim.  The private medical opinions are not based on a review of the claims file which includes such relevant evidence as the private operative report on surgery the Veteran underwent on the left great toe in June 1998 prior to the 2003 VA surgery and VA treatment records on and surrounding the July 2003 VA surgery.  Indeed, the VA operative report describes that the Veteran underwent a Valente/Valenti procedure and the private medical opinions suggest that he underwent another type of procedure ("Keller type," "stone type").  Also, while the private medical opinions describe the 2003 resection as excessive, they do not specifically address whether such excessive resection resulted in an additional disability or aggravated the existing disability, and if so, whether the excessive resection rose to the level of negligence on the part of VA.  As for the February 2011 VA opinion, Dr. L.A. noted that his knowledge on the subject matter was limited and recommended further consideration by an expert in the field.  Under such circumstances, VA had a duty to seek another opinion as recommended which was done in March 2011.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010).  The March 2011 opinion, however, only contains the electronic signature of the nurse practitioner.  Also, the opinion does not acknowledge the opposing views discussed above when it found that the treatment rendered did not indicate any departure from accepted levels of medical care, and there was no mention that the Veteran required additional surgery in 2007.  For these reasons, the Board finds it is necessary to obtain another opinion to comprehensively address the medical question at issue.    

The Board also recognizes that negligence on the part of VA in furnishing surgical treatment may be demonstrated if it is shown that the patient did not provide informed consent for the treatment or procedures.  See 38 C.F.R. § 3.361(d)(1) (2010).  The informed consent process must be appropriately documented in the health record.  38 C.F.R. § 17.32(d) (2010).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that (i) require the use of sedation, (ii) require anesthesia or narcotic analgesia, (iii) are considered to produce significant discomfort to the patient, (iv) have a significant risk of complication or morbidity, or (v) require injections of any substance into a joint space or body cavity.  Id.  The signed form must be filed in the patient's health record.  Id.  The July 18, 2003 operation and post-operation reports indicate the procedure required the Veteran to undergo intravenous sedation by the Department of Anesthesia/receive local MAC [monitored anesthesia care].  Thus, it appears that the Veteran's signature consent was required.  The claims file contains the July 18, 2003 informed consent electronic record but not the signed consent form.  The signed consent form for the July 18, 2003 surgery, if any, should be associated with the claims file.

Chronic Right and Left Wrist Disorders, to include Nerve Compression and Carpal Tunnel Syndrome, Left First Metatarsophalangeal Joint Disorder, and Specially Adapted housing, and Special Home Adaptation Grant

The Veteran contends, in part, that service connection is warranted for right wrist and left wrist disabilities due to the use of crutches, canes, and a wheelchair necessitated by his service-connected post-operative lumbosacral spine disability.  In turn, he contends, in part, that he is entitled to either specially adapted housing or a special home adaptation grant as his service-connected post-operative lumbosacral spine disorder results in functional loss of use of his lower extremities so as to preclude locomotion without the aid of crutches, canes, or a wheelchair.  See 38 U.S.C.A. § 2101 (West 2002 & Supp. 2010); C.F.R. § 3.809, 3.809a (2010).  

Service connection was established for a back disability in a May 1988 rating decision effective the day following the Veteran's discharge from service and as pertinent, a 60 percent rating was ultimately assigned.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the back disability was established in a February 1989 rating decision.  In a September 2006 letter, the RO certified that records showed the Veteran was in receipt of compensation due to disabilities rated as 100 percent "totally and permanently disabled."  

The Veteran was afforded a VA examination in May 2005.  The examiner recognized that the Veteran was involved in a post-service motor vehicle accident in 2003 and sustained injuries including a fracture of the right ankle and right wrist.  Also, the examiner recognized photographs the Veteran annotated with a notation that he injured both wrists and experienced pain and numbness in his forearms and fingers after the accident.  At the examination, the Veteran contended that his carpal tunnel syndrome was related to using two canes due to back pain.  The examiner maintained that VA treatment records clearly showed that the mechanism of injury that caused the "bilateral wrist pain" was the 2003 motor vehicle accident and that there was documentation that the Veteran began to use crutches shortly after or immediately after the accident and used a cane prior to the accident.  While the Veteran indicated that his carpal tunnel syndrome was aggravated by the motor vehicle accident, the examiner observed that when the Veteran was seen at the Ann Arbor clinic, he stated that his carpal tunnel syndrome began after the accident.  The examiner provided a diagnosis of "nerve compression in both wrists" due to prolonged use of "canes."  The examiner also provided a diagnosis of carpal tunnel syndrome not at least as likely as not related to "service-connected condition" but related to the 2003 motor vehicle accident.  

VA treatment records and VA examination reports dated prior to the 2003 motor vehicle accident show the Veteran utilized a cane, crutches, and a wheelchair from time to time to ambulate on account of the service-connected back disability according to statements from the Veteran.  VA treatment records show the Veteran underwent carpal tunnel release on the right in November 2008 and on the left in February 2009.  The noted findings were "compression" of the median nerves.  Thus, while the May 2005 VA examiner findings suggest that the Veteran did not start to use crutches until after the 2003 motor vehicle accident, this is not the case as the record demonstrates use of crutches purportedly for the back disability before such time.  Also, while the VA examiner diagnosed carpal tunnel syndrome not likely related to the service connected back disorder, the examiner also diagnosed "nerve compression in both wrists" due to prolonged use of "canes."  VA treatment records describe that the Veteran underwent bilateral carpal tunnel syndrome for "compression" of the median nerve which is an indication that this is one disability where the May 2005 VA examiner describes a "nerve compression" disorder and "bilateral carpal tunnel syndrome" as separate disabilities.  There is also an April 2004 private medical opinion from Dr. M.K. that noted that the Veteran had bilateral carpal tunnel syndrome due to chronic use of crutches; however, this opinion was rendered without the benefit of a review of the Veteran's claims file which details his entire disability picture.  Indeed, in one December 2004 private medical report, Dr. M.R. maintained that positive findings shown on an electromyogram (EMG) might be attributable to the January 2003 motor vehicle accident.  In another January 2005 private medical report, Dr. M.R. maintained that severe "depression" of the nerves after the January 2003 accident necessitated carpal tunnel surgery.  Again, "nerve compression" and "carpal tunnel syndrome" are described as one disability.  Thus, the Board finds it is necessary to obtain another opinion to clarify the nature of the claimed bilateral wrist disability (including whether nerve compression disorder and carpal tunnel syndrome are the same disability or separate and distinct disabilities) and whether such disability was caused or aggravated by use of crutches, canes, and a wheelchair on account of the service-connected back disability.  

In addition, the Board recognizes that the record contains some remote evidence such as an April 1994 VA occupational therapy note that indicated that the Veteran might be able to benefit from grab bars, a shower chair, and a raised toilet seat.  A January 1996 VA treatment record noted that the Veteran had "partial loss of use of his lower extremities" secondary to his service-connected spinal condition.  It was noted that any adaptive equipment that would help make the Veteran's life more comfortable at home would be most useful.  Current evidence includes a November 2002 VA treatment record that showed the Veteran maintained that he had been ambulating either with crutches or a cane since 1987 and had started to use crutches  more frequently in recent months to relieve pressure on his back.  A March 2004 aid and attendance examination report showed the examiner noted that the Veteran had poor balance secondary to a painful lower back and that he utilized crutches.  In a December 2004 private medical report, Dr. M.R. indicated that the Veteran required crutches and medication to perform his activities of daily living and would benefit from a household adaptation such as ramps and bathroom safety bars which would help him ambulate with safety and avoid falls.  Dr. M.R. maintained that the Veteran most probably would require his crutches permanently.  

While the Veteran maintains that he has utilized crutches, canes, and a wheelchair for many years due to his back disability and there are medical opinions of record that indicate that such is the case based on the history he provided, there is no current medical opinion evidence that specifically addresses whether the Veteran has loss of use of his lower extremities on account of the severity of his service-connected low back disability so as to preclude locomotion without the aid of crutches, canes, or a wheelchair.  Accordingly, the Board finds it necessary to obtain an opinion to decide the claim.  In addition, in several recent statements, the Veteran has contended that his post-operative left first metatarsophalangeal joint disorder is secondary to his service-connected back disability due to a change in gait.  Thus, the opinion should address this theory of causation as well. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's signed consent form, if any, to the VA surgery performed on July 18, 2003 and associate it with the claims file.  All efforts to obtain the form should be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination by an orthopedic surgeon.  The claims file and a copy of this remand should be provided to and reviewed by the examiner, and the examination report should reflect that this was done.  All necessary tests should be performed and all findings reported.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any left first metatarsophalangeal joint disorder found on examination was caused or aggravated (permanently worsened beyond the normal progress of the disorder) by VA surgery performed on July 18, 2003, and if so, is it at least as likely as not (50 percent probability or greater) that the disability or increase in the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the surgery, or due to an event not reasonably foreseeable.  

The examiner should include in the examination report the rationale for the opinion expressed.  If the examiner, however, cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Schedule the Veteran for an appropriate VA examination(s).  The claims file and a copy of this remand should be provided to and reviewed by the examiner(s), and the examination report should reflect that this was done.  All necessary tests should be performed and all findings reported. 

The examiner(s) should determine whether the wrist disorders are manifested by "nerve compression" and/or "carpal tunnel syndrome" and whether such manifestations consist of the same disability or separate and distinct disabilities.  

The examiner(s) should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right wrist and left wrist disorders were caused by or aggravated (permanently worsened beyond the normal progress of the disorder) by use of crutches, canes, and a wheelchair.  

The examiner(s) should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has loss of use of his lower extremities on account of the severity of his service-connected low back disability so as to preclude locomotion without the aid of crutches, canes, or a wheelchair.  (The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)  The examiner(s) must consider the Veteran's contention that use of such devices is necessary to relieve pressure on his back to permit him to ambulate.  

The examiner(s) should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current left first metatarsophalangeal joint disorder was caused by or aggravated (permanently worsened beyond the normal progress of the disorder) by the service connected back disability.  The examiner(s) must consider the Veteran's contention that a change in his gait caused by the service-connected low back disability affected his left first metatarsophalangeal joint disorder.

The examiner(s) should include in the examination report the rationale for the opinion expressed.  If the examiner(s), however, cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the April 2011 statement of the case and supplemental statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


